Title: To George Washington from William Vans Murray, 30 December 1793
From: Murray, William Vans
To: Washington, George


          
            Sir,
            30. Dec. 1793.
          
          Among the candidates for the office of Collector of the port of Annapolis is Mr
              Pinckney—a young gentleman in high estimation among
            his acquaintances—He is a store Keeper but not an importer. He is a steady, competent
            & worthy man to whom the office might be an object & of whose capacity as well
            as integrity I have a very good opinion. I am Sir with great
            deference Yr most obt ser.
          
            W. V. Murray.
          
        